914 F.2d 1494
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert E. MAHLERWEIN, Plaintiff-Appellant,v.FEDERAL LAND BANK OF LOUISVILLE, Jane Connell Young, DonnaDavis, Robert Fryman, Robert Walton, Sr., Robert Wright,Henry Bruewer, Suzanne Herrmann, Allan Herrmann, Jane Does,John Does, Defendants-Appellees.
No. 90-3708.
United States Court of Appeals, Sixth Circuit.
Sept. 26, 1990.

Before KENNEDY and RALPH B. GUY, Jr., Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Appellant now moves for leave to proceed in forma pauperis.  Appellees move to dismiss for lack of jurisdiction.


2
Review of the record indicates that the district court entered a judgment dismissing appellant's civil rights action on June 28, 1990.  Appellant thereafter served and filed a motion to reconsider that order pursuant to Fed.R.Civ.P. 59 on July 9, 1990.  That event occurred within the ten day period prescribed by Fed.R.Civ.P. 59(e), as computed by Fed.R.Civ.P. 6(a), and therefore tolled the running of the time for filing a notice of appeal.  Fed.R.App.P. 4(a)(4).  Despite the continued pendency of that motion, appellant filed a notice of appeal on August 6, 1990.  On August 10, 1990, the district court denied the motion to reconsider.


3
This court does not have jurisdiction over the appeal.  Fed.R.App.P. 4(a)(4) specifies that a notice of appeal filed prior to the disposition of a timely motion pursuant to Fed.R.Civ.P. 59(e) is without effect.  Rather, a new notice of appeal must be filed within the time provided in Fed.R.App.P. 4(a)(1) as measured from the date of the entry of the order disposing of the motion to reconsider.  A timely notice of appeal is mandatory and jurisdictional.   Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 61 (1982) (per curiam);  Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978).


4
Accordingly, it is ORDERED that the motion to dismiss is granted and the appeal is dismissed for lack of jurisdiction.  Rule 8(a), Rules of the Sixth Circuit.  Furthermore, it is ORDERED that the motion for leave to proceed in forma pauperis is denied as moot.